Citation Nr: 0639300	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-23 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1970 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision in which 
the RO denied the veteran's claim to entitlement to service 
connection for lumbosacral strain.  The veteran filed a 
notice of disagreement (NOD) in January 2005 and the RO 
issued a statement of the case (SOC) in March 2005.  The 
appellant filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals) in July 2005.  The RO issued 
Supplemental SOCs (SSOC) in August 2005 and November 2005.

In September 2006, the veteran testified during a hearing 
before the undersigned Veterans Law Judge sitting at the RO; 
a transcript of that hearing is of record.

During the hearing, the undersigned granted a request for a 
60-day abeyance to submit additional medical evidence.  In 
September 2006, the veteran through his representative 
submitted additional evidence directly to the Board, waiving 
initial RO consideration of the evidence.  The Board accepts 
this evidence for inclusion in the record.  See 38 C.F.R. § 
20.800 (2006).

For the reasons expressed below, this matter is, being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action on his part is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted for reasons set 
forth below.

On enlistment examination, the veteran reported a high school 
football injury to the lower back that he described as being 
"okay" for two years.  The examiner assessed the veteran's 
spine as normal with no disqualifying defects noted.  

Service medical records (SMRs) reflect that the veteran was 
treated for back injuries sustained in September 1970 while 
lifting a bunk, in April 1971 after jumping off a radar track 
vehicle, and in May 1971 when he complained of thoracic pain 
following an automobile accident.  During the period from 
September 1970 to May 1971, in-service complaints of back 
pain were acute and transitory with assessments of 
intermittent and short lived muscle spasms and low back pain 
with no evidence of disc problems.  Undated L-S spine x-ray 
findings showed spondylolisthesis L5 on S1 with defects in 
pars interarticularis; an October 1970 
L-S spine x-ray report showed spondylolisthesis L-S with 
probable shift.

Subsequent to service, the veteran received ongoing medical 
treatment for low back pain.  In March 1997, the veteran was 
granted workers compensation benefits for a January 1997 job 
related low back injury.  The complete workers compensation 
records are not associated with the claims file.  

Hence, the RO should obtain the workers compensation records 
and arrange for the veteran to undergo VA orthopedic 
examination of the back, by a physician, at an appropriate VA 
medical facility, to obtain a medical opinion as to the 
etiology of the current low back disorder, to include how 
much of the veteran's disability is due to the January 1997 
job related injury, and to assess whether the 
spondylolisthesis noted in service contributed to the 
veteran's current disability.  See 38 U.S.C.A. § 5103A (West 
2002).

The veteran is hereby advised that a failure to report to any 
such scheduled examination, without good cause, shall  result 
in denial of the claim for increase.  See 38 C.F.R. § 
3.655(b) (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy (ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.   

Prior to the examination, the RO should obtain all 
outstanding records of medical treatment of the veteran.  
Specifically, to include, the North Dakota Office of Workers 
Compensation records for the veteran (Claim Number 97533964 
T37, Date of Injury January 23, 1997, Acceptance Date March 
18, 1997).

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the appellant submit all 
evidence in his possession, and ensure that its letter to him 
meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After securing the necessary 
releases, all records of medical 
treatment which are not currently 
associated with the veteran's claims file 
should be requested.  All records secured 
by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the veteran's claims file.  
Specifically, the RO should request from 
the North Dakota Office of Workers 
Compensation, records of the veteran's 
January 23, 1997 back injury (Claim 
Number 97533964 T37, Acceptance Date 
March 18, 1997).

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the etiology, 
nature, and extent of his current low 
back disorder.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  Specifically, the 
examiner should review the North Dakota 
Office of Workers Compensation records 
for the January 1997 injury.  All tests 
and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis.  The examiner is also 
requested to offer an opinion as to the 
etiology of the current low back 
disorder, to assess how much of the 
veteran's disability is due to the 
January 1997 workers compensation injury, 
and to assess whether the 
spondylolisthesis noted in service 
contributed to the veteran's current 
disability, and whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the current low 
back disorder, if present, is related to 
the veteran's period of active service.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claim for low 
back disorder should be readjudicated.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).   


_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


